                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JENNIFER D. SCHOLL, an individual;

                      Plaintiff,                                       4:18CV3039

                                                            AMENDED ORDER SETTING
        vs.                                                   SCHEDULE FOR FINAL
                                                             PROGRESSION OF CASE

MARTY ADE d/b/a NCK TOOLS, and
STEVEN E. ROBBINS, an individual;

                      Defendants.


        This matter came before the Court on the Joint Motion to Extend Progression Order
Deadlines and Continue Trial (Filing No. 33). Upon review of the motion, the Court finds good
cause to extend case progression deadlines. Accordingly,

       IT IS ORDERED that the Joint Motion to Extend Progression Order Deadlines and
Continue Trial (Filing No. 33) is granted, and the case progression deadlines are extended as
follows:

       1)     The jury trial of this case is set to commence before John M. Gerrard, Chief United
              States District Judge, in Courtroom 1, United States Courthouse, Lincoln,
              Nebraska, at 9:00 a.m. on December 16, 2019, or as soon thereafter as the case
              may be called, for a duration of four (4) trial days. This case is subject to the prior
              trial of criminal cases and other civil cases that may be scheduled for trial before
              this one. Jury selection will be held at the commencement of trial.

       2)     The Pretrial Conference is scheduled before the undersigned magistrate judge on
              December 6, 2019, at 11:00 a.m., and will be conducted in chambers. The parties’
              proposed Pretrial Conference Order, Witness and Exhibit List(s) must be emailed
              to nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on November 29,
              2019.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                     For the plaintiff:                      April 1, 2019
                     For the defendants:                     June 3, 2019
         4)       The deadlines to complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             May 15, 2019
                            For the defendants:                            July 8, 2019
                            Plaintiff’s rebuttal:                          July 22, 2019

         5)       The deadline for filing motions to dismiss and motions for summary judgment is
                  August 15, 2019.

         6)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is August 15, 2019.

         7)       Motions in limine shall be filed (7) seven days before the pretrial conference. It is
                  not the normal practice to hold hearings on motions in limine or to rule on them
                  prior to the first day of trial. Counsel should plan accordingly.

         8)       All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.

         Dated this 20th day of March, 2019.

                                                                 BY THE COURT:


                                                                 s/ Michael D. Nelson
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.

                                                          -2-
